Ruffik, Chief Justice.
Whether the statute by itself, or that together with the acts done under it, did or did not divest the title out of Henry Hampton, we are very clearly of opinion that the land so laid off for a town was thereby severed from the whole tract or “ home plantation,” so as not to pass under that description in the devise. No part of the town tract was ever afterwards called or occupied by the testator as a part of his plantation; but it was called, known and occupied as Hamptonville. This continued for twenty-six years before the date of the will. There is -no claim *18even, or any thing else to raise the slightest presumption of a re-union of the village to the farm or “ plantation ■” or to bring the village within the will.
Although we do not perceive any such doubt in the other questions as would induce much hestitation in the decision of them ; yet as the judgment on the one point puts an end to all interest in the lessors of the plaintiff under the will, those questions must be left open until the heirs at law shall choose to raise them.
Per Curiam. Judgment affirmed.